   Case: 4:20-cv-00065-SEP Doc. #: 8 Filed: 06/26/20 Page: 1 of 3 PageID #: 74




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 SHELBY PATTERSON,                                 )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 4:20-CV-65-SEP
                                                   )
 BRISTOL WEST INSURANCE                            )
 COMPANY, et al.,                                  )
                                                   )
                 Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of the file following self-represented Plaintiff

Shelby Patterson’s (Plaintiff) filing of an Amended Complaint in response to the Court’s

Memorandum and Order dated February 27, 2020. Because the Court finds Plaintiff’s Amended

Complaint contains allegations that defeat the existence of diversity jurisdiction, the Court will

dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       On February 27, 2020, the Court issued a Memorandum and Order identifying specific

defects in Plaintiff’s jurisdictional allegations regarding diversity of citizenship. The Court noted

that Plaintiff had not alleged the citizenship of Defendants Bristol West Insurance Company,

Farmers Insurance Company, Scottsdale Indemnity Company, and SDI Subrogation Division.

Additionally, Plaintiff had included a non-diverse defendant, Quantrell Weeks. The Court also

noted that Plaintiff had not supplied competent proof that the amount in controversy would exceed

the jurisdictionally required amount of $75,000.

       On May 1, 2020, Plaintiff responded to the Court’s Memorandum and Order by filing an

Amended Complaint. Doc. [7]. In his Amended Complaint, Plaintiff alleges facts to establish the

diversity of citizenship among the parties. He also dismisses all allegations brought against the
    Case: 4:20-cv-00065-SEP Doc. #: 8 Filed: 06/26/20 Page: 2 of 3 PageID #: 75




non-diverse defendant, Quantrell Weeks. Finally, he pleads an amount in controversy in excess

of $75,000.

       Plaintiff adds to his Amended Complaint, however, two new non-diverse defendants—

Jennifer Elking and C&J Car Rental STL, Inc. (“C&J Car Rental”). See id. ¶¶ 10-11 and 19-20.1

Plaintiff alleges Defendant Jennifer Elking is a citizen of the State of Missouri. Id. at 10. Although

Plaintiff has not alleged Defendant C&J Car Rental’s state of incorporation and principal place of

business, he identifies it as a car rental agency located at 10700 Lambert International Boulevard,

St. Louis, Missouri. Plaintiff himself is a citizen of the State of Missouri. Id. at ¶ 3. As stated in

the Court’s prior Memorandum and Order, the diversity jurisdiction statute, 28 U.S.C. § 1332,

requires complete diversity of citizenship between plaintiffs and defendants. Buckley v. Control

Data Corp., 923 F.2d 96, 97, n.6 (8th Cir. 1991). “Complete diversity of citizenship exists where

no defendant holds citizenship in the same state where any plaintiff holds citizenship.” OnePoint

Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007).

       “Courts have an independent obligation to determine whether subject-matter jurisdiction

exists[.]” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). “Federal courts are courts of limited

jurisdiction. The requirement that jurisdiction be established as a threshold matter springs from

the nature and limits of the judicial power of the United States and is inflexible and without

exception.” Kessler v. Nat’l Enters. Inc., 347 F.3d 1076, 1081 (8th Cir. 2003) (quotation marks

and quoted case omitted). The statute conferring diversity jurisdiction in federal court is to be

strictly construed. Sheehan v. Gustafson, 967 F.2d 1214, 1215 (8th Cir. 1992).




1
 Plaintiff’s Amended Complaint was docketed as a response to the Court’s Memorandum and
Order dated February 28, 2020. See Doc. [7]. As such, the Court’s docket does not reflect in its
caption Defendants Jennifer Elking and C&J Car Rental. These Defendants are identified in the
body of the Amended Complaint.
                                                 -2-
   Case: 4:20-cv-00065-SEP Doc. #: 8 Filed: 06/26/20 Page: 3 of 3 PageID #: 76




        Plaintiff’s Amended Complaint contains jurisdictional allegations as to Defendants

Jennifer Elking and C&J Car Rental that defeat diversity jurisdiction under 28 U.S.C. § 1332. The

Court therefore concludes that Plaintiff, having been given notice and an opportunity to amend his

Complaint, has failed to meet his burden to plead with specificity facts showing that complete

diversity of citizenship exists among the parties. See Barclay Square Props. v. Midwest Fed. Sav.

& Loan Ass’n of Minneapolis, 893 F.2d 968, 969 (8th Cir. 1990). As a result, this case will be

dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED for lack of subject matter

jurisdiction.

        An Order of Dismissal will accompany this Memorandum and Order.

        Dated this 26th day of June, 2020.




                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE




                                                -3-
